United States Court of Appeals
                     For the First Circuit


No. 18-1412

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        JOHN SILVIA, JR.,
                       a/k/a JOHN SILVIA,

                      Defendant, Appellant.


                          ERRATA SHEET
     The opinion of this Court issued on March 20, 2020 is amended
as follows:
     On page 7, line 14, replace "Loc. R. 27(c)" with "Loc. R.
27.0(c)"